Citation Nr: 0836305	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-21 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran has active service from August 1968 to August 
1970.  The veteran was awarded the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  By a June 2007 Statement of the Case, the RO 
reopened the veteran's previously denied claim of entitlement 
to service connection for bilateral hearing loss and tinnitus 
and denied same. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral hearing loss was previously denied in a January 
2003 rating decision.  The veteran was notified of that 
decision in March 2003 but failed to perfect an appeal.

2.  Evidence received since the January 2003 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral hearing loss.

3.  The claim of entitlement to service connection for 
tinnitus was previously denied in a January 2003 rating 
decision. The veteran was notified of that decision in March 
2003 but failed to perfect an appeal.

4.  Evidence received since the January 2003 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for tinnitus.




CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied the claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  The January 2003 rating decision that denied the claim of 
entitlement to service connection for tinnitus is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.           §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In February 2007, before the initial adjudication of the 
application to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

In addition, as this case involves new and material evidence, 
VA is required to look at the bases for the prior denial and 
notify the veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes 
that the February 2007 VCAA notification satisfied this 
requirement.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

The February 2007 letter also informed the veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Report of VA examinations 
in November 2002 and August 2007 are of record.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

Service connection for bilateral hearing loss and tinnitus 
were previously denied in a January 2003 rating decision.  
Records indicate that the RO mailed the January 2003 rating 
decision to the veteran in March 2003.  Although the RO found 
that new and material evidence sufficient to reopen the claim 
had been submitted, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  The veteran failed to perfect an 
appeal from the January 2003 decision, mailed to him in March 
2003, and it is therefore considered final.  

The claim of entitlement to service connection for bilateral 
hearing loss and tinnitus may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in June 2006.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the following:  the veteran's service 
treatment records from July 1968 to July 1970; his DD-214; 
his claim for entitlement to service connection for bilateral 
hearing loss and tinnitus dated in June 2002; a statement 
submitted by the veteran's wife dated in May 2002; and report 
of VA examination dated in November 2002.  

In support of his application to reopen his previously denied 
claim of entitlement to service connection for bilateral 
hearing loss and tinnitus, the veteran submitted his own 
statement and a statement of an alleged fellow serviceman.  
The Board notes that the statement of the veteran's alleged 
fellow serviceman did not address the veteran's bilateral 
hearing loss or tinnitus, but appeared to address the 
veteran's post-traumatic stress disorder. 

The additional evidence also includes an August 2007 VA 
examination report which specifically states that hearing 
loss is not caused by or a result of combat noise exposure 
during the veteran's military service.  As well, the examiner 
noted that there was neither evidence documenting that the 
veteran's tinnitus was incurred in or aggravated by service, 
nor medical evidence that this condition manifested to a 
compensable degree within one year following his discharge 
from service.  Lastly, the examiner noted that there was no 
other current ear-related service-connected condition in 
which a nexus between tinnitus and military service could be 
sustained.

The Board finds that new and material evidence sufficient to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss and tinnitus has not been received.  
The claim may not be reopened on the basis of the statement 
submitted by the appellant himself, or by the statement of a 
fellow serviceman.  The statements are new but not material.  

Although the veteran has submitted new evidence that was not 
before the RO in January 2003, this new evidence, along with 
all other relevant evidence of record added to the file after 
January 2003, is not material to the claim and does not 
warrant reopening of the previously denied claim.  The 
veteran's statement as to experiencing an explosion as a 
gunner on an armored personnel carrier that affected his 
eardrums is mainly cumulative of evidence considered at the 
time of the last final decision on this issue.  Indicia of 
combat service as reported on the veteran's DD-214, the award 
of the combat infantry badge and the military occupational 
specialty of armor recon specialist, indicate that the 
veteran was exposed to acoustic trauma during service.  
Report of VA audiological examination dated in November 2002 
contains notations as to the veteran's experiences on an 
armored personnel carrier with extensive combat and close 
proximity to machine gun fire and a grenade explosion during 
his military service.  This evidence was available to the RO 
at the time of its January 2003 rating decision and does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Similarly, the August 2007 VA examination report 
fails to provide evidence of a nexus between the claimed 
hearing loss and tinnitus, and the veteran's service.

In sum, the new evidence does not demonstrate that the 
veteran's bilateral hearing loss or tinnitus began in or was 
aggravated by military service, or that the veteran's 
bilateral hearing loss manifested to a compensable degree 
within one year of discharge from service.  In light of the 
evidence, it is the determination of the Board that new and 
material evidence has not been submitted.


Thus, the claim of entitlement to service connection for 
bilateral hearing loss and tinnitus are not reopened and the 
benefits sought on appeal remain denied.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for tinnitus is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


